Exhibit 21 TAUBMAN CENTERS, INC. LIST OF SUBSIDIARIES NAME JURISDICTION OF FORMATION DOING BUSINESS AS Atlantic Pier Associates LLC Delaware The Pier Shops at Caesars Atlantic Pier Signage, LLC Delaware N/A Beverly Associates L.P. 1 Delaware N/A Beverly Partners 1, Inc. Delaware N/A Biltmore Holdings Associates 1 LLC Arizona N/A Biltmore Holdings Associates 2 LLC Arizona N/A Cherry Creek Holdings LLC Delaware N/A City Creek Center Associates LLC Delaware N/A Dolphin Mall Associates LLC Delaware Dolphin Mall Fairlane Town Center LLC Michigan Fairlane Town Center Great Lakes Crossing, L.L.C. Delaware N/A International Plaza Holding Company, LLC Delaware N/A La Cienega Partners Limited Partnership Delaware Beverly Center Lakeside/Novi Land Partnership LLC Michigan N/A LCA Holdings, LLC Delaware N/A MacArthur Holdings, Inc. Delaware N/A MacArthur Shopping Center LLC Delaware MacArthur Center Mall Financing, Inc. Michigan N/A Millenia SPE, L.L.C. Delaware N/A Mountain Ventures Oysterbay One, LLC Delaware N/A Northlake Land LLC Delaware N/A Oyster Bay Associates Limited Partnership Delaware N/A Oyster Bay Holdings LLC Delaware N/A Partridge Creek Fashion Park LLC Delaware The Mall at Partridge Creek Partridge Creek Land LLC Delaware N/A Partridge Creek LLC Delaware N/A Plano Holdings, LLC Delaware N/A Short Hills Associates, L.L.C. Delaware The Mall at Short Hills Short Hills Holdings LLC Delaware N/A Short Hills SPE LLC Delaware N/A Stony PointAssociates LLC Delaware N/A Stony Point Fashion Park Associates, L.L.C. Delaware Stony Point Fashion Park Stony Point Land LLC Delaware N/A Tampa Westshore Associates Limited Partnership Delaware International Plaza Taub-Co Asia Management, Inc. Michigan N/A Taub-Co Biltmore, Inc. Delaware N/A Taub-Co Fairfax, Inc. Delaware N/A Taub-Co Finance LLC Delaware N/A Taub-Co Finance II, Inc. Michigan N/A Taub-Co Kemp, Inc. Michigan N/A Taub-Co Land Holdings, Inc. Michigan N/A Taub-Co Landlord LLC Delaware N/A Taub-Co License LLC Delaware N/A Taub-Co Management, Inc. Michigan N/A Taub-Co Management IV, Inc. Michigan N/A Taub-Co Oyster Bay LLC Delaware N/A Taub-Co TRS Services, Inc. Michigan N/A Taub-Co Woodland LLC Delaware N/A Taubman Asia Holdings, Inc. Michigan N/A Taubman Asia Investments Limited Cayman Islands N/A Taubman Asia Limited Cayman Islands N/A Taubman Asia Management Limited Cayman Islands N/A Taubman Auburn Hills Associates Limited Partnership Delaware Great Lakes Crossing Taubman-Cherry Creek Limited Partnership Colorado Cherry Creek (west end) Taubman Cherry Creek Shopping Center, L.L.C. Delaware Cherry Creek (enclosed mall) Taubman India LLC Delaware N/A Taubman MacArthur Associates Limited Partnership Delaware N/A Taubman Macau Limited Macau N/A Taubman MSC LLC Delaware N/A Taubman Palm Beach LLC Delaware N/A Taubman Properties Asia LLC Delaware N/A Taubman Regency Square Associates, LLC Delaware Regency Square Taubman Stamford Holdings LLC Delaware N/A The Taubman Company Asia Limited Cayman Islands N/A The Taubman Company LLC Delaware The Taubman Company The Taubman Realty Group Limited Partnership Delaware N/A T-I REIT, Inc. Delaware N/A TJ Palm Beach Associates Limited Partnership Delaware The Mall at Wellington Green TRG Auburn Hills LLC Delaware N/A TRG Charlotte, LLC Delaware Northlake Mall TRG Charlotte Land LLC Delaware N/A TRG-Fairfax L.L.C. Delaware N/A TRG Forsyth LLC Delaware N/A TRG Net Investors, LL C Delaware N/A TRG Port St. Lucie LLC Delaware N/A TRG Properties - Orlando L.L.C. Delaware N/A TRG Properties-Waterside L.L.C. Delaware N/A TRG Realcom LLC Delaware N/A TRG Regency Corporation Delaware N/A TRG Regency SPE, LLC Delaware N/A TRG Sarasota Company LLC Delaware N/A TRG Short Hills LLC Delaware N/A TRG Stamford Holdings LLC Delaware N/A TRG SunValley LLC Delaware N/A TRG Telecom LLC Delaware N/A TRG The Pier LLC Delaware N/A TTC Transportation, LLC Delaware N/A Twelve Oaks Mall, LLC Michigan Twelve Oaks Mall Willow Bend Associates Limited Partnership Delaware N/A Willow Bend Holdings 1 LLC Delaware N/A Willow Bend Holdings 2 LLC Delaware N/A Willow Bend Kemp Limited Partnership Delaware N/A Willow Bend Realty Limited Partnership Delaware N/A Willow Bend Shopping Center Limited Partnership Delaware The Shops at Willow Bend Willow Bend SPE LLC Delaware N/A Woodland GP, Inc. Delaware N/A Woodland Holdings Investments LLC Delaware N/A Woodland Investment Associates Limited Partnership Delaware N/A Woodland Shopping Center Limited Partnership Delaware N/A
